No. 87-54
                 IN THE SUPREME COURT OF THE STATE OF MONTANA




TAYLOR, THON, THOMPSON      &   PETERSON,
a Partnership,
                  Plaintiffs and Respondents,
          -vs-
DOUG CANNADAY and SHANNE CANNADAY,
                  Defendants and Appellants.




APPEAL FROM:      The District Court of the Eleventh Judicial District,
                  In and for the County of Flathead,
                  The Honorable Robert Sykes, Judge presiding.
COUNSEL OF RECORD:
          For Appellant:
                  Doug W. Cannaday, pro se, Polson, Montana
                  Shanne L. Cannaday, pro se, Calgary, Alberta, Canada
          For Respondent:
                  M. Dean Jellison, Kalispell, Montana



                                      Submitted on Briefs:     Nov. 6, 1987
                                        Decided:    January 18, 1988

Filed":
      !DUN 4 8 1988
                        &T
                         +         *, Clerk
                                                8
Mr. Justice Fred J. Weber delivered the Opinion of the Court.


      Taylor, Thon, Thompson & Peterson (architects) brought
suit against the Cannadays to recover fees for architectural
services. After a trial to the judge, the District Court for
the Eleventh Judicial District, Flathead County, entered
judgment for the architects in the net amount of $90,989.28.
Doug Cannaday appeals. We affirm the District Court.
      We restate the issues as follows:
      1. Did the court err by awarding interest to the
architects?
      2. Did the court err by refusing to vacate the second
prejudgment attachment?
      3. Did the court err by refusing to use the Architects'
Handbook of Professional Practice as controlling authority to
establish the architects' duties?
      4. Are the court's findings supported by substantial
evidence?
      5. Did the court err by failing to enter judgment and
damages for the Cannadays pursuant to 5 8.6.412, ARM, and the
Montana Consumer Protection Act?
      6. Did the court err in its award of damages under the
parties' contract?
      In the fall of 1981, the Cannadays contracted with the
architects to design and oversee construction of a summer
home on Flathead Lake. The Cannadays were Canadian citizens.
Defendant Shanne Cannaday owned an existing home on Flathead
Lake.    Both Cannadays desired to build a second and larger
home.
      In April 1982, the Cannadays contracted with a general
contractor for the amount of the low bid which was
$1,226,000. The construction contract documents were signed
by the parties. Construction was then started by the general
contractor and continued until July 1982, when the contractor
stopped work because of the Cannadays' failure to make pay-
ments due under the contract. Construction was not resumed
by the general contractor and the home was not completed.
     In December 1982, the architects sued the Cannadays for
services rendered plus interest.      The Cannadays counter-
claimed, alleging breach of contract, negligence, construc-
tive fraud, and wrongful attachment. After a one-week trial,
the District Judge entered extensive findings and conclu-
sions.   He awarded the architects their fee, with minor
set-offs for the Cannadays. The judgment has been satisfied
by a sheriff's sale of the existing Flathead Lake home. Doug
Cannaday, acting pro set appeals.    The architects moved to
dismiss the appeal for mootness because the Cannadays have
asserted that they have no interest in the existing Flathead
Lake home. The Court has denied that motion.

                              I
     Did the court err by awarding interest to the
architects?
     The lower court awarded interest to the architects in
its finding 25 and in the judgment. The court did not state
the basis for the award of interest.       In his brief, Mr.
Cannaday argues that this is not a proper case for an award
of interest under § 27-1-211, MCA.
     The architects point out that they are entitled to
interest on fees due and unpaid at the rate of twelve per
cent per annum, under article 14.6 of the Cannaday-architect
contract. Section 27-1-213, MCA, provides for the award of
interest which is stipulated in a contract. We conclude that
interest was properly allowable to the architects in this
case, under the terms of the contract.
                             I1
     Did the court err by refusing to vacate the second
prejudgment attachment?
     At the commencement of this action, the architects
discovered that the Cannadays did not have enough interest in
the land and completed portions of the new house to pay the
architects' fees. They obtained a writ of attachment against
Shanne Cannaday's existing home on Flathead Lake. The Dis-
trict Court later granted the Cannadays' motion to strike the
attachment, for three reasons. It found that the attachment
was improperly issued by the clerk rather than the judge,
that the notice was not posted, and that no notice of the
right to a post-service hearing had been served upon Shanne
Cannaday. At the same time, the court issued a second writ
of attachment on the same property. That writ included the
notice of the right to a post-service hearing and was posted
pursuant to § 27-18-701, MCA. Mr. Cannaday argues that this
second writ should have been dismissed because it was not
served personally upon him, Shanne Cannaday, or their attor-
ney as required by the Montana Rules of Civil Procedure.
However, in a situation such as this, where specific statutes
provide for the method of service, those specifics govern
over the general rules set out in the Montana Rules of Civil
Procedure. Section 27-18-701, MCA, provides for service by
posting on the property and in three public places in the
county if the defendant cannot be found for personal service.
The District Court concluded that the architects complied
with that requirement. We affirm that ruling.


             .
             .               I11
     Did the court err by refusing to use the Architects'
Handbook of Professional Practice as controlling authority to
establish the architects' duties?
     The court admitted in evidence a handbook published by
the American Institute of Architects. The handbook describes
the standard of practice for architects in the United States.
Mr. Cannaday's argument on appeal is, in effect, that any
deviation from the standards set forth in that handbook
should be deemed negligence per se.
     While violation of a statute may be classed as negli-
gence per se, violation of other regulations is not generally
classed as negligence per se.       Stepanek v. Kober Const.
(Mont. 1981), 625 P.2d 51, 55-56, 38 St.Rep. 385, 391. More
precisely on point, absent specific statutory incorporation,
the provisions of a national code are only evidence of negli-
gence, not conclusive proof thereof.    Barmeyer v. Montana
Power Co. (1983), 202 Mont. 185, 202, 657 P.2d 594, 602-03.
     We affirm the holding of the lower court that the hand-
book standards were to be considered as evidence of a duty on
the part of the architects. We refuse to accept the conten-
tion of the Cannadays that the violation of such standards
constituted negligence per se on the part of the architects.

                             IV
     Are the court's findings supported by substantial
evidence?
     Mr. Cannaday challenges the court's findings that the
architects did not breach their contract when they 1) ap-
proved certain applications and certificates for payment
submitted by the general contractor, 2) administered the
contract with the concrete contractor, and 3) issued the
Notice to Proceed.   He also challenges finding No. 37 that
Shanne Cannaday was bound by the acts of Doug Cannaday.
     This Court's standard of review of a lower court's
findings of fact is whether the findings are supported by
substantial evidence. Where there is conflicting evidence,
the trial court will not be overturned unless there is a
clear preponderance of evidence against the findings.
Phennicie v. Phennicie (1979), 185 Mont. 120, 125-26, 604
P.2d 787, 790. The record contains conflicting testimony on
whether the architects' actions were or were not proper and
within the terms of the contract, in the first three areas
challenged by Mr. Cannaday. After reviewing the record, we
conclude that substantial evidence supports the court's
findings that the architects did not breach the contract.
     Shanne Cannaday signed the first contract with the
architects, but did not sign subsequent modifications to the
contract. Doug Cannaday argues that because she did not sign
the modifications, she is not bound by the contract. The
District Court found that
     [ilt is general practice in construction of homes
     that there be one person designated acting on
     behalf of the owner with the architect as well as
     contractor during the course of construction, and
     that any acts by such person are binding on the
     owners.
The court then ruled that any acts of Doug Cannaday were
binding on Shanne Cannaday. The record demonstrates that the
modifications to the architectural contract which Shanne
Cannaday did not sign resulted in a reduction of the archi-
tects' fee. That reduction was reflected in the computation
by the court and was to the benefit of Shanne Cannaday.
There is nothing in the record to suggest that the modifica-
tions had the effect of releasing Shanne Cannaday from her
obligation.
     We affirm the holding of the District Court that under
the facts of the present case, defendant Shanne Cannaday was
liable for the architects' fees along with Doug Cannaday.
                             v
     Did the court err by failing to enter judgment and
damages for the Cannadays pursuant to 5 8.6.412, ARM, and the
Montana Consumer Protection Act?
     The lower court made offsets in the judgment for a
spiral staircase removed from the property and proceeds from
the sale of timber retained by the architects in violation of
their duties to the Cannadays. The offsets were $500 for the
spiral staircase and $859 for the timber, plus exemplary
damages of $1,000 and $1,500. Mr. Cannaday contends that the
retaining of these items by the architects violated §
8.6.412, ARM, and the Consumer Protection Act, § 30-14-101
through 1113, MCA.
     Section 8.6.412, ARM, sets forth standards of profes-
sional conduct to be used by the Board of Architects. The
section states that violation of those standards is grounds
for disciplinary action. Section 8.6.414, ARM, describes the
disciplinary action possible, including such penalties as
revocation or suspension of the architect's license by the
Board. Judgment in district court is not listed as a penalty
for violation of the standards.    We conclude that the Dis-
trict Court did not err in failing to enter judgment under
this section.
     No authority has been cited which would require the
District Court to apply or award damages under the Consumer
Protection Act (Act). Application of the Act would have to
be based on the general prohibition of "unfair or deceptive
acts or practices in the conduct of any trade or commerce."
Section 30-14-103, MCA.    No evidence was submitted demon-
strating a violation of that prohibition. We conclude that
the District Court did not err in failing to award damages
under the Act.
      Did the court err in its award of damages under the
 parties' contract?
      Mr. Cannaday restates that the architects have breached
 their contract, as discussed above.     He asserts that the
 damages resulting from those breaches are greater than the
 amount of fees to which the architects are entitled, so that
 the architects are not entitled to any contract fees. Since
 we have affirmed the District Court's findings that the
 architects did not breach the contract, it follows that the
 court did not err in awarding damages under the contract.
      In its findings of fact the District Court concluded
 there was a balance owing to the architects of $77,004.68 for
 architect fees. The judgment as subsequently entered awarded
 $72,604.68 for architect fees.    Mr. Cannaday does not take
 issue with that change in computation. The architects con-
 cede that the District Judge reduced their fees by about
 $5,000 because he concluded the construction was not complet-
 ed to the level contended by the architects. The architects
 have agreed to the reduction of fees as contained in the
 judgment.   As a result, the apparent conflict is for the
 benefit of the Cannadays and properly may be disregarded.
      The judqment of the District Court is affirmed.

We Concur:
/ -   7